DETAILED ACTION

Claims 1-18 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to solutions for a method for testing a digital electronic circuit comprising internally a voltage regulator supplying a digital supply voltage to internal digital circuitry of said electronic circuit, said voltage regulator comprising an op-amp voltage regulator having its output coupled to a differential input of the op-amp and a reference voltage coupled to the other differential input.

The claimed invention as set forth in claim 1 recites features such as:
A method for testing a digital electronic circuit, wherein the digital electronic circuit comprises a voltage regulator configured to supply a digital supply voltage to internal digital circuitry of the digital electronic circuit, and wherein the voltage regulator comprises an op-amp voltage regulator having differential inputs coupled respectively to an output of the op-amp voltage regulator by a negative feedback network and to a reference voltage, the method comprising: 
coupling an external test equipment to the digital electronic circuit in order to apply an external voltage signal to the digital electronic circuit when an automatic test pattern generation (ATPG) procedure with a given test pattern is performed, wherein a value of the external voltage signal is controlled by the external test equipment; and 
measuring, at the external test equipment, the digital supply voltage at an output of the voltage regulator and at an input of the internal digital circuitry, 
wherein the external voltage signal is applied to the differential inputs of the op-amp voltage regulator through an adaptation circuit to obtain determined values of the digital supply voltage.

The prior arts of record, namely Harjung (US-20060202707), teach a pin electronic adapted for use in an automatic test equipment--ATE--for testing integrated circuits--ICs--, comprising: a driver circuit having an input for receiving an input signal from a data source and an output connected with an input pin of a device under test--DUT--, a feedback circuit having at least one input, which receives an input voltage or current at the input pin of the DUT, and an output, wherein the feedback circuit is adapted to provide a voltage in order to force a substantially constant voltage or current at the input pin of the DUT, and switching means for alternatively connecting the input of the driver circuit with the data source or the output of the feedback circuit.
Another prior arts of record, namely Hopkins et al. (US-20100169037), teach a method for characterizing a threshold voltage of a flash memory cell. The method comprises generating a pulse train signal on flash memory IC, applying the pulse train signal to an external low-pass filter, and applying an output of the low-pass filter to the input of an external gain stage. An analog signal from the output of the gain stage is directed to a control gate of the flash memory cell. An electrical parameter of the flash memory cell is measured by an external tester. (Abstract, Fig. 2 and discussion therein). 
The prior arts of record, however, fail to teach, singly or in combination, the claimed invention as a whole, especially the external voltage signal is applied to the differential inputs of the op-amp voltage regulator through an adaptation circuit to obtain determined values of the digital supply voltage. As such, modification of the prior art of record to include the claimed invention as a whole, especially the external voltage signal is applied to the differential inputs of the op-amp voltage regulator through an adaptation circuit to obtain determined values of the digital supply voltage can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the invention as a whole, especially the external voltage signal is applied to the differential inputs of the op-amp voltage regulator through an adaptation circuit to obtain determined values of the digital supply voltage set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the invention as a whole, especially the external voltage signal is applied to the differential inputs of the op-amp voltage regulator through an adaptation circuit to obtain determined values of the digital supply voltage as set forth in claim 1. Independent claim(s) 10 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1-18 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-18. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        08/12/2022